Citation Nr: 1204861	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  10-22 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder, to include as secondary to a service-connected left ankle disorder.

2.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to a service-connected left ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to September 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky (RO).

The issue of entitlement to service connection for a bilateral knee disorder is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The medical evidence of record does not show a current chronic right ankle disorder.


CONCLUSION OF LAW

A chronic right ankle disorder was not incurred in, or aggravated by, active military service, or due to any service-connected disability.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's right ankle disorder claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Prior to initial adjudication, a letter dated in September 2009 satisfied the duty to notify provisions.  See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's service treatment records, VA medical treatment records, Social Security Administration (SSA) records, and indicated private medical records have been obtained.  A VA examination sufficient for adjudication purposes was provided to the Veteran in connection with his claim in August 2010.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that although notice errors are presumed prejudicial, reversal is not required if VA can demonstrate that the error did not affect the essential fairness of the adjudication).

At the outset, service connection for a left ankle disorder was granted in a September 2008 rating decision, and was assigned a 20 percent disability rating effective August 8, 2006.   

The Veteran seeks entitlement to service connection for a right ankle disorder.  He initially claimed that a right ankle disorder had its onset in service when he injured it during physical training in October 1987.  He later alleged that he sustained several right ankle injuries in service, the worst being when he fell from a trailer and injured both ankles.  Later, he alleged that right ankle symptomatology stemmed from the constant physical training, road marches, and field exercises that were required in service.  Most recently, however, he has asserted that a right ankle disorder developed secondary to his service-connected left ankle disorder.  He filed his current claim for entitlement to service connection for a right ankle disorder in July 2009.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

A review of the Veteran's service treatment records reveals two complaints involving the right lower extremity.  A March 1985 Emergency Care and Treatment report indicated that the Veteran injured his leg falling from a trailer, and that his leg slipped between the wheels of the trailer.  The Veteran also reported that a wheel fell on his right foot.  The physician noted a 6 x 12 centimeter hematoma with a 2 centimeter abrasion on the Veteran's anterior right shin.  The diagnosis was a hematoma.  An October 1987 treatment note indicated that the Veteran complained of right foot pain after inuring it playing football.  The examiner noted the right inside of the ankle to be bruised and very tender, with pain radiating from the side of the ankle to the top of the foot.  A fracture was ruled out after x-rays of the right ankle were obtained.  The diagnosis was a right ankle sprain and the Veteran was prescribed Motrin and crutches.  Later in October 1987, the records show the right ankle sprain was resolving.  The Veteran was ordered not to return to physical training or marching for two weeks.

At his July 2010 Board videoconference hearing, the Veteran testified that his right ankle disorder had been noticeable for the past 8 to 10 years.  He further testified that he had to compensate for his service-connected left ankle disorder by placing most of his weight on his right ankle.  

However, a review of the Veteran's post-service VA and private treatment records do not reveal a diagnosis of a right ankle disorder.  Rather, the Veteran's VA treatment records show treatment for weight-related degenerative joint disease, primarily affecting the bilateral knees.  A single private treatment note dated in August 2005 indicated that the Veteran complained of pain in the bilateral lower extremities, which was diagnosed simply as "leg pain," without a diagnosed or identifiable underlying malady or condition.

The Veteran was afforded a VA joints examination in August 2010, at which time the examiner found no evidence of right ankle abnormality.  The examiner explained that the Veteran's two instances of in-service treatment for the right lower extremity were acute conditions that resolved while still in the service.  The examiner further articulated a concern about the history provided by the Veteran with respect to his in-service right ankle injury.  Specifically, the examiner questioned the Veteran four times regarding which ankle he fractured in service, and the Veteran confirmed on all four occasions that he fractured his right ankle in service, even though service treatment records indicated that it was his left ankle which was fractured.  The examiner was also concerned with the results of the direct range of motion examination, at which time the Veteran exhibited essentially no range of motion in the right ankle, while his range of motion in the right ankle appeared to be normal upon indirect observation.  The examiner concluded that there appeared to be egregious discrepancies in the Veteran's history and range of motion examination related to the prospect of secondary financial gain.  

In support of his claim, the Veteran submitted a form from a private physician dated in August 2011.  In this form, the physician opined that the Veteran's "ankle + knee injuries" were due to the service-connected conditions of "fractured left ankle, sprained right ankle."  As a basis for this opinion, the examiner conceded that this diagnosis was based on the patient's own history, and that no old records were seen of the actual injury.  The physician went on to explain that when the Veteran injured his left ankle in service, there was wear and tear on the right ankle to compensate for the left ankle.  The Board notes that the private physician's reference to the "sprained right ankle" as a service-connected condition was in error.

The medical evidence of record does not show a diagnosis of a chronic right ankle disorder.  The Veteran was treated for hematoma of the right shin in March 1985 and for a right ankle sprain in October 1987.  These were the only two documented instances of treatment with respect to the right lower extremity in service.  Furthermore, there is no medical evidence of record that a chronic right ankle disorder was diagnosed after separation from military service.  Although the private physician correspondence dated in August 2011 made reference to "sprained right ankle," the physician conceded that this diagnosis was made based on the history of the Veteran and not a clinical diagnosis of any current condition.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the United States Court of Appeals for Veterans Claims' interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Although the August 2005 private treatment note diagnosed the Veteran with "leg pain," pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Brown, 13 Vet. App. 282 (1999).  Accordingly, the medical evidence of record does not show that the Veteran has a current diagnosis of a right ankle disorder for VA purposes.  See Degmetich, 104 F. 3d 1328; see also Gilpin, 155 F.3d 1353. 

The Veteran's lay statements are competent evidence that he has experienced right ankle pain.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability").  However, his lay statements are not competent evidence that any right ankle pain he has experienced are caused by a chronic right ankle disorder.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  As he is not a physician, the Veteran's statements are not competent evidence that his right ankle pain constitutes a chronic ankle disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, the medical evidence of record does not show a diagnosis of a chronic right ankle disorder.  To the contrary, the August 2010 VA examiner specifically found no evidence of right ankle abnormality.  As such, service connection for a right ankle disorder is not warranted.

To the extent that the Veteran claims that he has had right ankle pain continuously during service and since his service discharge, the Board does not find this claim credible.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that credibility may be impeached by a showing of inconsistent statements and consistency with other evidence).  When the Veteran filed his initial claim for entitlement to service connection for a left ankle disorder in August 2006, he did not mention any right ankle pathology at the time.  Moreover, when filing a claim for SSA disability benefits in May 2009, the Veteran's Pain and Daily Activities Questionnaire, Disability Report, and Physical Residual Functional Capacity Assessment made reference only to disabilities of the left ankle, bilateral knees, and left eye.  Moreover, the physician who conducted the Veteran's Physical Residual Functional Capacity Assessment made note of the inconsistencies in the medical history provided by the Veteran to his examiners in the past.    

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence of record does not show a current chronic right ankle disorder at any time during the appeal period, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication).


ORDER

Service connection for a right ankle disorder, to include as secondary to a service-connected left ankle disorder is denied.


REMAND

The Veteran also seeks entitlement to service connection for a bilateral knee disorder.  

Service treatment records reveal no evidence of treatment or complaints for either knee.  Post-service VA, SSA, and private treatment records reveal evidence of osteoarthritis and crepitus of the bilateral knees.  For instance, in correspondence dated in September 2009, the Veteran's private physician indicated that he had severe osteoarthritis of the bilateral knees.  An October 2008 VA treatment note attributed the Veteran's degenerative joint disease of the bilateral knees to his obesity.  

The Veteran was afforded a VA joints examination in August 2010, at which time he was diagnosed as having mild osteoarthritis of the right knee and bilateral patellar tendonitis.  However, the examiner opined that these bilateral knee disorders were not caused by or a result of military service because the Veteran never complained of or was seen for knee problems in service.  Moreover, the examiner emphasized that the Veteran was not diagnosed with osteoarthritis of the right knee until February 2010 (over two decades following his separation from service) and did not have osteoarthritis of the left knee.  Significantly, the examiner did not offer an opinion as to whether the Veteran's bilateral knee disorders were caused or aggravated by his service-connected left ankle disorder.

At his July 2011 Board videoconference examination, the Veteran testified that he first injured his knees in 1983 when he fell from a truck onto a trailer and landed on both of his knees.  He claimed to experience a continuity of bilateral knee pain since that time.  Although the Veteran later testified that compensating for his service-connected left ankle disorder caused a right ankle disorder to develop, he did not attribute this left ankle compensation as a possible cause of his bilateral knee disorders.  

However, in support of his claim, the Veteran submitted a form from a private physician dated in August 2011.  In this form, the physician opined that the Veteran's "ankle + knee injuries" were due to the service-connected conditions "fractured left ankle, sprained right ankle."  As a basis for this opinion, the physician explained that the Veteran fell off a truck in service and landed on his knees, which caused his current enthesophyte patella and his need to wear knee braces for support.  

While the August 2010 VA joints examiner failed to address the likelihood that the Veteran's current bilateral knee disorder was caused or aggravated by his service-connected left ankle disorder, it also finds that the August 2011 private physician opinion is too vague and inadequate to form the basis of a grant of entitlement to service connection for a bilateral knee disorder.  Specifically, the August 2011 opinion contradicts itself, indicating at first that the bilateral knee disorders developed secondary to ankle disorders, while later indicating that the knee disorders were incurred in service as a direct result of falling off a truck.  As such, the bilateral knee disorder claim must be remanded for another medical examination to determine the likelihood that any current bilateral knee disorder was caused or aggravated by the Veteran's service-connected left ankle disorder.  See 38 C.F.R. § 3.159(c)(4) (2011); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded a VA examination to determine the etiology of any left and right knee disorder found.  The claims file must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make this determination must be conducted.  Thereafter, based upon review of the claims file, the service and post-service medical records, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any knee disorder found is due to or aggravated by any service-connected disorder, to include a left ankle disorder.  Any opinion provided must include an explanation of the basis for the opinion.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

2.  The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

3.  The RO must then readjudicate the claim and, thereafter, if the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


